United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2536
                      ___________________________

                           United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

Marcos Tulio Lopez, also known as Marcos Tulio Lopez-Ramirez, also known as
Marcus T. Lopez, also known as Mario T. Lopez, also known as Marvin Ramirez,
 also known as Mario Roberto Alvarado, also known as Ricar Machorro-Salas

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: January 7, 2016
                           Filed: January 12, 2016
                                [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
      Marcos Lopez directly appeals after he pleaded guilty to a federal immigration
charge, and the district court1 sentenced him within the unobjected-to Guidelines
range to 50 months in prison and three years of supervised release. His counsel has
moved to withdraw, and in a brief filed under Anders v. California, 386 U.S. 738
(1967), he challenges the substantive reasonableness of Lopez’s sentence.

       Upon careful review, we conclude that the court did not abuse its discretion in
refusing to vary below the Guidelines range, and that the resulting sentence is not
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (standard of review); United States v. Jordan, 573 F.3d 586, 590
(8th Cir. 2009). Further, having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm. Counsel’s motion to withdraw is granted.
                     ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-